DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 2/1/2022 has been received and entered in to the case. 
	Claims 1-7, 9, 11, 13, 15 have been canceled, claim 18 is newly added, claim 16-17 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 8, 10, 12, 14 and 18 have been considered on the merits. All arguments have been fully considered. 
	
Claim Objections
Claim 18 is objected to because of the following informalities:  
There is no period at the end of the claim.  
The term “PTPRR” in line 2 should be in a full name followed by the abbreviation in a parenthesis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102 (modified)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 10, 12, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bonfield et al. (WO2016/049156; IDS ref.) as evidenced by Tzouvelekis et al. (2011, J. Transl. Med.) and Wuyts et al. (2014, Eur. Respir. Rev.).
Bonfield et al. teach a method of treating a subject suffering from fibrosis of the lungs (pulmonary fibrotic disease; pulmonary fibrosis) by administering MSCs, and the fibrosis of the lungs includes IPF (idiopathic pulmonary fibrosis) (Abstract; paras. 43, 71, 73-75; p.35, claim 1; p.36, claim 7). Bonfield et al. teach that MSCs can be isolated from fat (i.e. adipose tissue) (para. 43).
Regarding the limitation directed to the pulmonary fibrosis being UIP, Bonfield et al. do not particularly teach the limitation. However, it is known in the art that IPF is a refractory and lethal form of pulmonary fibrosis characterized by fibroblast proliferation, extracellular matrix deposition, and progressive lung scarring, and comprises the histopathologic pattern of usual interstitial pneumonia (UIP) according to Tzouvelekis et al. (see p.1, 1st col., Background)

Thus, based on these teachings, IPF of Bonfield et al. would be considered as idiopathic UIP, and thus meets the limitation.
Bonfield et al. teach that the MSCs are allogeneic (para. 83; p.36, claim 6).
Regarding the PTPRR expression promotor (claim 18), it is considered that MSCs of Bonfield et al. is inherently a PTPRR expression promotor according to the claim as well as the instant specification (para. 81 of the PGPub).
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 8, 10, 12, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Aggarwal et al. (US 2008/0095749) as evidenced by Tzouvelekis et al. (supra) and Wuyts et al. (2014, Eur. Respir. Rev.)
Aggarwal et al. teach a method of treating idiopathic pulmonary fibrosis (IPF) by administering the animal with mesenchymal stem cells (para. 31). Aggarwal et al. teach that the MSCs are isolated from fat, i.e. adipose tissue (para. 14). Aggarwal et al. teach that the MSCs are allogeneic (para. 16).
Regarding the limitation directed to the pulmonary fibrosis being UIP, Aggarwal et al. do not particularly teach the limitation. However, it is known in the art that IPF is a refractory and lethal form of pulmonary fibrosis characterized by fibroblast proliferation, extracellular matrix deposition, and progressive lung scarring, and comprises the st col., Background) 
Wuyts et al. teach that while UIP is not synonymous with IPF as other clinical conditions may be associated with UIP, but categorized IPF as “idiopathic UIP” different from conditions that mimic IPF as “secondary UIP” (Abstract). 
Thus, based on these teachings, IPF of Aggarwal et al. would be considered as idiopathic UIP.
Regarding the PTPRR expression promotor (claim 18), it is considered that MSCs of Aggarwal et al. is inherently a PTPRR expression promotor according to the claim as well as the instant specification (para. 81 of the PGPub).
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 8, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tzouvelekis et al. (supra) as evidenced by Wuyts et al. (supra).
Tzouvelekis et al. teach a method of treating patients with IPF having UIP by administering adipose-tissue derived stem cells (ADSCs), which are mesenchymal stem cells from an adipose tissue. 
While Tzouvelekis et al. teach UIP in the patients having IPF, it does not teach to treat UIP. 
Wuyts et al. teach that while UIP is not synonymous with IPF as other clinical conditions may be associated with UIP, but categorized IPF as “idiopathic UIP” different from conditions that mimic IPF as “secondary UIP” (Abstract). Thus, IPF having UIP in Tzouvelekis et al. is considered as idiopathic UIP. This is consistent with the teaching of 
Regarding the PTPRR expression promotor (claim 18), it is considered that MSCs of Tzouvelekis et al. is inherently a PTPRR expression promotor according to the claim as well as the instant specification (para. 81 of the PGPub).
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tzouvelekis et al. as evidenced by Wuyts et al. as applied to claims 8, 10 and 18 above, and further in view of Bonfield et al. (supra) 
Tzouvelekis et al. teach the subject matter of claims 8, 10 and 18, and thus, render them obvious.
Tzouvelekis et al. do not teach the MSCs being allogeneic.
Bonfield et al. teach the use of allogeneic MSCs derived from adipose tissue for treating IPF alternative to autologous MSCs (para. 35).
It would have been obvious to a person skilled in the art to use the method of Tzouvelekis et al. by using allogeneic ADSCs to treat patients with UIP with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. The claims have been amended to limit the pulmonary fibrosis being UIP, and applicant alleged that UIP is different from IPF, and thus none of the references teach the amended limitation of the claims.
As discussed above in the modified claim rejections, IPF is considered as idiopathic UIP according to Wuyts et al., and thus, IPF taught by the references as cited would meet the new limitation.
It is noted that the claim rejection under 35 USC §102 based Tashiro et al. is withdrawn.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632